Per Curiam.
This is an appeal from the judgment rendered following the granting of the defendant’s motion for a directed verdict in a slip and fall case. An examination of the transcript and the record shows that there was no evidence as to the proximate cause of the plaintiff’s fall. See Flemington v. Garnett, 231 Conn. 77, 86, 646 A.2d 1308 (1994); Doe v. Manheimer, 212 Conn. 748, 757-59, 563 A.2d 699 (1989); Wu v. Fair-field, 204 Conn. 435, 438, 528 A.2d 364 (1987). All other issues are moot.
The judgment is affirmed.